Citation Nr: 0522752	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Martin Patterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to September 
1953, and from February 1956 to January 1973.  He died in 
October 2002, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA), North Little Rock, Arkansas, regional 
office (RO).  

In June 2005, the appellant provided testimony before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The veteran died in October 2002; the amended death 
certificate listed the immediate cause of death as natural 
causes due to or as a consequence of pulmonary embolus; 
diabetes mellitus was noted as leading to the immediate 
cause; the underlying cause was noted as chronic 
polyneuropathy with quadraparesis; no autopsy was performed.

3.  At the time of the veteran's death service connection was 
in effect for diabetes mellitus, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
hearing loss, rated as noncompensably disabling.

4.  Chronic polyneuropathy with quadriparesis was not present 
in service, manifested within one year after discharge, or 
etiologically related to service; and the preponderance of 
the evidence is against a finding that the veteran's service-
connected diabetes mellitus, tinnitus, and/or hearing loss 
caused or contributed substantially or materially to his 
death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A.  §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any  
information and medical or lay evidence that is necessary to  
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

By letters dated in December 2002 and September 2004, VA  
notified the appellant that it would make reasonable efforts 
to help her obtain necessary evidence with regard to the 
issue of entitlement to service connection for the cause of  
the veteran's death but that she must provide enough 
information so that the agency could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the appellant that "if you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Thus, she may be considered advised to submit all 
pertinent evidence in her possession.  

Additionally, the February 2003 rating decision and the 
December 2003 statement of the case (SOC) notified the 
appellant of the relevant criteria and evidence necessary to 
substantiate her claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See Pelegrini II, 18 Vet. App. at 120-21  
(2004).  Once that goal has been achieved--irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication--the essential purposes of  
the VCAA have been satisfied.  In the present case, the Board  
finds that, because each of the four content requirements of 
a VCAA notice has been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102  
(2004) and Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In this regard, the Board  notes that, in the current appeal, 
the appellant has not  claimed that VA has failed to comply 
with the notice  requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38  
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Also, VA has obtained private and VA records of post-service 
treatment identified by the appellant.  All available records 
adequately cited by the appellant have been procured and 
associated with the claims folder.  Further, an opinion from 
a VA physician who reviewed the veteran's claims folder was 
obtained during the current appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the appellant's claim for service connection for the cause of 
the veteran's death.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, supra.; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the  
principal or contributory cause of death.  38 U.S.C.A. § 1310  
(West 2002); 38 C.F.R. § 3.312(a) (2004).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related  
thereto.  38 C.F.R. § 3.312(b) (2004).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined  
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2004).  

Generally, minor service-connected disabilities, particularly  
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2004).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2004).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

The certificate of death indicates that the veteran died in 
October 2002 at the age of 71 years as a result of natural 
causes due to or as a consequence of pulmonary embolus, due 
to or as a consequence of chronic polyneuropathy with 
quadraparesis, which was the underlying cause.  An amended 
certificate of death dated the following month indicates that 
the veteran died due to or as a consequence of pulmonary 
embolus, due to or as consequence of diabetes mellitus, due 
to or as a consequence of chronic polyneuropathy with 
quadriparesis, which was the underlying cause.  No autopsy 
was performed.

At the time of the veteran's death service connection was in 
effect for:  diabetes mellitus, type II, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
hearing loss, right ear, rated as noncompensably disabling.  
Throughout the current appeal, the appellant has asserted 
that the veteran's service-connected diabetes mellitus 
resulted in the quadraparesis which ultimately led to the 
pulmonary embolus which resulted in his death.  

In support of this contention, the appellant has submitted 
two letters from a private physician, D.R.M., D.O., who had 
treated the veteran prior to his death (and who signed the 
original and amended certificates of death), and who 
associates the veteran's service-connected diabetes mellitus 
with a chain of causation resulting in the veteran's death.  
Initially, in an October 2002 letter, this doctor expressed 
his opinion that the veteran had "diabetes mellitus, type II, 
causing dehydration, increasing lethargy coupled with the 
sedentary condition all contributed to the pulmonary 
embolism."

In a May 2003 letter, Dr. M. stated that:

If there was a flow chart as such that 
you could have the Diabetes Mellitus 
leads to Atherosclerosis the 
Polyneuropathy.  Then those conditions 
lead to the patient's inability to 
ambulate and cause them to be in the 
sitting and/or laying position which 
without blood thinners increases the risk 
of vascular pooling.  Once there is 
vascular pooling, then a thrombus can 
form which then can break loose and cause 
a pulmonary embolism because 
atherosclerosis is a plaque buildup and 
narrowing of the arteries and vessels. 

Significantly, however, in neither of these letters did the 
private physician specifically state that he had had the 
opportunity to review the service, and post-service, medical 
records contained in the veteran's claims folder.  He 
suggests that the polyneuropathy flowed from the diabetes 
mellitus, but does not include any rationale for his 
conclusions.  It is clear that the physician's statements 
were made in response to letters from the appellant in which 
she summarized the veteran's medical history.

Moreover, the claims folder contains competent evidence 
specifically demonstrating that the veteran's service 
connected diabetes mellitus did not lead to the 
polyneuropathy that resulted in his fatal embolus.  

The veteran was hospitalized in a VA facility from April to 
June 2002 for treatment of bilateral upper and lower 
extremity idiopathic polyradiculopathy with mental decline.  
Magnetic resonance imaging (MRI) of the veteran's brain 
showed punctuate white matter changes and small vessel 
ischemic disease.  

A VA examination was conducted in August 2002.  The examiner 
reviewed the claims folder in conjunction with his 
examination of the veteran.  The examiner noted that the 
veteran had profound muscle weakness in his arms and legs and 
was confined to a geriatric chair.  His muscle strength was 
1+ on a 5+ scale in both arms and legs.  The diagnoses 
included Type 2 diabetes; and chronic inflammatory 
demyelinating polyneuropathy and quadriparesis, "unrelated 
to diabetes."

Following the veteran's death, a VA physician reviewed the 
claims folder in January 2003 and provided the following 
opinion:

I think that there is no medical evidence 
at all to suggest that his diabetes 
contributed in anyway to his pulmonary 
embolus.  I know of no medical 
relationship between diabetes, which had 
been previously diagnosed, and his 
pulmonary embolus that caused his death, 
and I do not think that the diabetes was a 
contributing factor.

As previously noted, the VA physician who examined the 
veteran in August 2002, and the VA physician who provided the 
January 2003 opinion, both had had the opportunity to review 
the medical evidence contained in the veteran's claims 
folder.  These doctors, therefore, had the opportunity to 
consider the  veteran's pertinent medical records since his 
active military duty.  The veteran's private physician, who 
provided the letters dated in October 2002 and May 2003, and 
signed his death certificate, does not appear to have had 
that opportunity.  At most, this private doctor had only 
rendered medical care to the veteran beginning almost 30 
years after his separation from active military duty.  
Consequently, the Board finds that the opinions rendered by 
the VA physicians in August 2002 (that the veteran's chronic 
inflammatory demyelinating polyneuropathy and quadriparesis 
was "unrelated to diabetes") and January 2003 (that 
diabetes was not a contributing factor in his fatal pulmonary 
embolus) are more probative because they were based upon a 
review of the veteran's complete medical records.  

In addition, the claims folder contains no competent evidence 
associating the fatal pulmonary embolus or the underlying 
cause of his death, chronic polyneuropathy with 
quadraparesis, with his military service.  In this regard, 
the Board notes that service medical records are essentially 
negative for complaints of, treatment for, or findings of a 
lung or neurological disorder.  The veteran's symptoms of 
weakness and neuropathy in his extremities first appeared 
less than one year before his death in 2002.  To the extent 
that Dr. M. has suggested that diabetes mellitus resulted in 
debilitation (including dehydration and lethargy) rendering 
him unable to combat his fatal illnesses, that opinion is 
undermined by his determination that the polyneuropathy 
stemmed from his diabetes mellitus, while a preponderance of 
the evidence shows it is unrelated.  Furthermore, there is no 
suggestion in the VA treatment records shortly before his 
death or the hospital death summary that diabetes mellitus 
was uncontrolled or resulted in debilitation.  The August 
2002 VA examination report noted that the veteran was 
chronically ill and confined to a chair, but made it clear 
that his debilitation was due to his nonservice-connected 
polyneuropathy.  

Importantly, the claims folder contains no medical opinions 
associating the neurological or pulmonary factors which led 
to the veteran's death with his active military duty.  As 
these pertinent diagnoses occurred almost nearly three 
decades after the veteran's retirement from active military 
duty, the Board concludes that the neurological and pulmonary 
disorders which contributed to the veteran's death were not 
associated with his service.  

The Board concludes, therefore, that a disability incurred in 
service did not cause the veteran's demise.  Consequently, 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  See, 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R.  
§ 3.312 (2004).  




ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


